Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

Response to Amendment
Applicant’s amendments filed on 9/16/2021 to claims 1, 12, and 18 are acknowledged by the examiner.
Claims 1-20 are pending in the current action.

Response to Arguments
Amendments made to independent claims 1, 12, and 18 have overcome the current 103 rejections, the rejections are therefore withdrawn. For purposes of compact prosecution, an examiner’s amendment to provide better clarity to the overall invention was suggested and approved by attorney of record which is further discussed below. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Philip Dahm on April 19, 2022.

The claims have been amended as follows:

1.	A dental appliance comprising: 
at least one connector, wherein each connector of the at least one connector comprises: 
a first arm having an end comprising a hook; 
a second arm having an end comprising a stop, wherein the stop of the second arm comprises a diameter greater than a diameter of the second arm; and 
a spring portion disposed between the first arm and the second arm;
a first bite plate, wherein the first bite plate comprises: 
an inner surface adapted to receive one or more upper teeth; 
an outer surface; and 
at least one adjustment member disposed at least partially on the [[an]] outer surface of the first bite plate, wherein each adjustment member comprises: 
one or more protrusions, 
wherein each protrusion comprises a first end coupled to a spine of the adjustment member and a second end; 
wherein a first portion of each [[of]] protrusion of the one or more protrusions that is proximate the first end extends away from the outer surface of the first bite plate, 
and wherein a second portion of each of the protrusions curves towards the first bite plate, wherein the second portion is disposed closer to the second end than the first portion; 
a longitudinal opening disposed parallel to the spine of the adjustment member and disposed along at least a portion of a length of the adjustment member and disposed between the one or more protrusions and the outer Page: 3 of 17 surface of the first bite plate, wherein the longitudinal opening is capable of receiving the end of the first arm of the at least one connector; 
and 
more than one gap, wherein each gap of the more than one gap is disposed between adjacent protrusions of the one or more protrusions, and wherein each gap of the more than one gap comprises: 
a lock position of the adjustment member; 
and wherein each gap of the more than one gap is capable of coupling with the hook of the first arm to occupy [[a]] the lock position of the gap such that at least a portion of the hook is disposed in the gap and extends at least partially beyond the adjustment member to be disposed proximate the outer surface of the first bite plate; 
a second bite plate, wherein the second bite plate comprises: 
an inner surface adapted to receive one or more lower teeth; 
an outer surface; 
at least one longitudinal sheath disposed at least partially on the [[an]] outer surface of the second bite plate, wherein the at least one longitudinal sheath is capable of receiving the end of the second arm, wherein a portion of the at least one longitudinal sheath comprises a deformable tongue, wherein the deformable tongue is capable of deforming to reduce the inner cross-section of said portion of the at least one longitudinal sheath to thereby inhibit  the second arm of the at least one connector  from exiting the at least one longitudinal sheath via  the stop of the second arm once deformed; [[and]] 





wherein the dental appliance is adapted to anteriorly move a position of a mandible of a user when the hook of the first arm is retained in at least one of the gaps of one of the adjustment member;
wherein each of the connectors is adapted to couple the first bite plate and the second bite plate such that movement in a lateral and a longitudinal direction is allowed by the spring of each of the connectors; 
wherein when the dental appliance is in use, the dental appliance allows the user to move the mandible in a laterally and longitudinally direction when the user applies a force to the mandible; andFiled : February 28, 2020 
Page: 5 of 17[[and]] wherein the dental appliance returns to a position where the mandible is extended forward when the force is removed. 
  
2.	The dental appliance of claim 1 wherein at least one of the adjustment members is disposed on a facial surface of the first bite plate, and wherein at least one of the sheaths is disposed on a facial surface of the second bite plate.
  
3.	The dental appliance of claim 1 wherein the dental appliance comprises two adjustment members and two sheaths, wherein the two attachment members are disposed on opposing sides of the first bite plate, and wherein the sheaths are disposed on opposing sides of the second bite plate.  

4.	The dental appliance of claim 1 wherein the spring portion of each connector of the at least one connector comprises at least one loop.  

5.	The dental appliance of claim 1 wherein the spring portion of each connector of the at least one connector comprises two loops, wherein one of the loops is disposed closer to the first bite plate than the other loop.  

6.	The dental appliance of claim 1 wherein the inner surface of the first bite plate is configured to have approximately corresponding shape to the one or more upper teeth disposed in the first bite plate such that the first bite plate is frictionally retained in a palate of the user; and wherein the inner surface of the second bite plate is configured to have approximately corresponding shape to receive the one or more lower teeth disposed in the second bite plate such that the second bite plate is frictionally retained in the palate of the user.  

7.	The dental appliance of claim 1 wherein the inner surface of the first bite plate is configured to fit a predetermined range of users; and wherein the inner surface of the second bite plate is configured to fit the predetermined range of users.

8.	The dental appliance of claim 1 wherein the first bite plate includes a lingual side and a facial side extending from an occlusal side of the first bite plate; and wherein the second bite plate includes a lingual side and a facial side extending from an occlusal side of the second bite plate.  

9.	The dental appliance of claim 1 wherein the first bite plate includes a palate portion, and wherein the palate portion is configured to have a curvature  approximately the same as a palate of the user.  

10.	(Canceled)  

11.	The dental appliance of  claim 1 wherein one or more of the protrusions are curved towards the inner surface of the first bite plate.

12. 	A dental appliance comprising: 
at least one connector comprising a wire, wherein the wire comprises: 
a first arm extending from a spring section of the wire, wherein the first arm has an end comprising a hook; and 
a second arm extending from the spring section of the wire; 
wherein the spring section of the wire comprises an upper loop and a lower loop, wherein the upper loop is disposed at least partially above the lower loop, and wherein the first arm extends from the upper loop and the second arm extends from the lower loop in a same direction;
at least one adjustment member coupleable to one or more upper teeth of a user, wherein each adjustment member comprises: 
a spine; 
one or more protrusions, 
wherein each protrusion comprises a first end coupled to the spine of the adjustment member and a second end; 
wherein a first portion of each [[of]] protrusion of the one or more protrusions that is proximate the first end is adapted to extend  away from the one or more upper teeth, 
and wherein a second portion of each of the protrusions is adapted to curve  towards the one or more upper teeth, wherein the second portion is disposed closer to the second end than the first portion; 
a longitudinal opening disposed parallel to the spine of the adjustment member and disposed along at least a portion of a length of the adjustment member and adapted to be disposed between the one or more protrusions and the one or more upper teeth, wherein the longitudinal opening is capable of receiving the end of the first arm of the at least one connector;
gaps disposed between one or more of the adjacent protrusions of the plurality of protrusions, wherein each gap corresponds to a lock position, and wherein each gap is capable of coupling with the hook of the first arm to occupy [[a]] the lock position of the respective gap such that at least a portion of the hook is disposed in the respective gap and extends at least partially beyond the adjustment member; 





wherein the at least one connector is adapted to be coupled to one or more of the upper teeth via the at least one adjustment member; and wherein the at least one connector is adapted to be coupled to one or more lower teeth of the user; 
and wherein the dental appliance is adapted to adjust a mandible of the user to a position in which the mandible is disposed more anteriorly than when the dental appliance is not disposed in a mouth of the user, and wherein the spring section allows the user to move the mandible in a laterally and longitudinally when the user applies a force to the mandible; wherein the dental appliance returns to a position where the mandible is extended forward when the force is removed.

13.	(Canceled)  

14.	The dental appliance of claim 12 wherein the adjustment member is indirectly configured to be coupled to the upper teeth.
  
15.	The dental appliance of claim 12 further comprising at least one sheath configured to be coupled to one or more of the lower teeth of the user; wherein the second arm of the wire is adapted to be slidably disposed at least partially in one of the sheaths.

16.	The dental appliance of claim 15 wherein the at least one sheath coupled to one or more of the lower teeth of the user via at least one of an orthodontic base or orthodontic bracket.  

17.	The dental appliance of claim 12 wherein the adjustment member is configured to be coupled to at least one of an orthodontic base or an orthodontic bracket configured to be coupled to  one or more of the upper teeth.

18.	A method of treating snoring comprising: 
disposing a dental appliance in a mouth of a user such that a mandible of the user is moved forward to a first position, wherein the first position moves the mandible closer to an anterior side of the user than the position of the mandible when the dental appliance is not disposed in the mouth of the user, wherein the dental appliance comprises: 
two connectors, wherein each connector comprises: 
a first arm having an end comprising a hook; 
a second arm having an end comprising a stop, wherein the stop of the second arm comprises a diameter greater than a diameter of the second arm; and
a spring portion disposed between the first arm and the second arm;
a first bite plate, wherein the first bite plate comprises:
an inner surface adapted to receive one or more upper teeth; 
an outer surface; 
two adjustment members disposed at least partially on the outer surface of the first bite plate, wherein [[in]] one of the adjustment members is disposed on a first side of the bite plate, and wherein the other adjustment member is disposed on an opposing second side of the first bite plate, and wherein each adjustment member comprises: 
one or more protrusions, 
wherein each protrusion comprises a first end coupled to a spine of the adjustment member and a second end: 
wherein a first portion of each [[of]] protrusion of the one or more protrusions that is proximate the first end extends away from the outer surface of the first bite plate, 
and wherein a second portion of each of the protrusions curves towards the first bite plate, wherein the second portion is disposed closer to the second end than the first portion; 
a longitudinal opening disposed parallel to the spine of the adjustment member and disposed along at least a portion of a length of the adjustment member and disposed between the one or more protrusions and the outer surface of the first bite plate, wherein the longitudinal opening is capable of receiving the end of the first arm of each connector; and 
more than one gap, wherein each gap of the more than one gap is disposed between adjacent protrusions of the one or more protrusions, and wherein each gap of the more than one gap comprises: 
a lock position of the adjustment member; 
and wherein each gap of the more than one gap is capable of coupling with the hook of the first arm to occupy [[a]] the lock position of the gap such that at least a portion of the hook is disposed in the gap and extends at least partially beyond the adjustment member to be disposed proximate the outer surface of the first bite plate; and 
a second bite plate, wherein the second bite plate comprises: 
an inner surface adapted to receive one or more lower teeth; 
an outer surface; 
two longitudinal sheaths disposed at least partially on the [[an]] outer surface of the second bite plate, wherein one of the longitudinal sheaths is disposed on a first side of the second bite plate, and wherein the other longitudinal sheath is disposed on a second opposing side of the second bite plate, wherein [[the]] each longitudinal sheath is capable of receiving the end of the second arm of one of the two connectors, and wherein a portion of each of the two longitudinal sheaths comprises a deformable tongue, wherein the deformable tongue is capable of deforming to reduce the inner cross-section of said portion of each of the two longitudinal sheaths to thereby inhibit the stop of the second arm from releasing from the one of the longitudinal sheaths once deformed; [[and]] 



wherein the dental appliance is adapted to anteriorly move a position of a mandible of the user when the hook of the first arm is retained in one of the gaps of one of the adjustment members;
wherein each of the connectors is adapted to couple the first bite plate and the second bite plate such that lateral and longitudinal movement is allowed by the spring of each of the connectors; 
allowing the user to move the mandible [[in a]] laterally and longitudinally  when the user applies a force to the mandible; and 
returning to a position where the mandible is extended forward to the first position when the force is removed.

19.	The method of claim 18 further comprising adjusting position of the mandible of the user from the first position to a second position, wherein the second position positions the mandible of the user closer to the anterior side of the user than the first position, and wherein adjusting position comprises: 
unlocking the  hooks on each of the first arms from a first gap of the more than one gaps of each of the attachment members, 
anteriorly moving the first arm to retain each of the  hooks in a second gap of the more than one gaps of each of the attachment members that is more anteriorly positioned than the first gap. 
 
20.	The method of claim 18 wherein a breathing airway is increased in the user when the dental appliance is disposed in the mouth of the user.

Allowable Subject Matter
Claims 1-9,11-12 and 14-20 as presented in the claims filed 9/16/2021 with the incorporation of the examiner’s amendments are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art fails to disclose the invention of claim 1. The closest prior art of record is Rogers (US 2014/0230829 A1). Rogers, alone or in combination, is silent on the overall structure and interactions between the structure of the connector in relation to the structure of the adjustment member of the first bite plate and between the structure of the connector in relation to the structure of the sheath of the second bite plate.  Further clarification in regards to the structure of the adjustment member comprising a longitudinal opening having one or more protrusions and more than one gap where each gap is configured to couple with the hook of the connector and further clarification of in regards to the longitudinal sheath having a deformable tongue configured to inhibit the stop of the connector from exiting the once deformed are now positively claimed. Simply put, the connector, the adjustment member, and the sheath now have a clearly defined structure along with where they are relatively located in relation to other elements of the invention as well as how they are configured to interact with one another when in use. Claims 2-9 and 11 are allowed due to dependency on allowed claim 1.

Claim 12 is allowed because the closest prior art fails to disclose the invention of claim 1. The closest prior art of record is Rogers (US 2014/0230829 A1). Rogers, alone or in combination, is silent on the overall structure of the at least one adjustment member and the overall structure of the connector and how the structure of each interact with one another when assembled. Further clarification in regards to the additional structure of the adjustment member and the additional structure of the connector are now positively claimed. Simply put, the connector and the adjustment member now have a clearly defined structure along with where they are relatively located in relation to other elements of the invention as well as how they are configured to interact with one another when in use. Claims 14-17 are allowed due to dependency on allowed claim 12.

Claim 18 is allowed because the closest prior art fails to disclose the invention of claim 1. The closest prior art of record is Rogers (US 2014/0230829 A1). Rogers, alone or in combination, is silent on the method of using the device given its overall structure and interactions between the structure of the two connectors in relation to the structure of the two adjustment members of the first bite plate and between the structure of the said two connectors in relation to the structure of the two sheaths of the second bite plate. Further clarification in regards to the structure of the two adjustment members each comprising a longitudinal opening having one or more protrusions and more than one gap where each gap is configured to couple with the hook of one of the two connectors and further clarification of in regards to the two longitudinal sheaths each having a deformable tongue configured to inhibit the stop of the second arm (of one of the two connectors) from releasing from the one of the longitudinal sheaths once deformed are now positively claimed. Simply put, the two connectors, the two adjustment members, and the two sheaths now have a clearly defined structure along with where they are relatively located in relation to other elements of the invention as well as how they are configured to interact with one another when in use. Claims 19-20 are allowed due to dependency on allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786